Citation Nr: 0300821	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-16 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome with Crohn's disease, currently rated at 60 
percent.

2.  Entitlement to an increased evaluation for 
postoperative left knee injury, currently rated at 30 
percent.

3.  Entitlement to an increased evaluation for residuals 
of left ankle fracture, currently rated at 10 percent.

4.  Entitlement to a compensable evaluation for Tietze's 
syndrome.

5.  Entitlement to a compensable evaluation for fracture, 
right middle finger.

6.  Entitlement to a compensable evaluation for residuals 
of lipoma removal, right forearm.

7.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a low back 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran had active military service from December 1985 
to October 1988.

A perfected appeal to the Board of Veterans' Appeals 
(Board) of a particular decision entered by a Department 
of Veterans Affairs (VA) regional office (RO) consists of 
a notice of disagreement in writing received within one 
year of the decision being appealed and, after a statement 
of the case has been furnished, a substantive appeal 
received within 60 days of the issuance of the statement 
of the case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present case arises from a February 2000 rating 
action, with which the veteran expressed disagreement in 
July 2000.  A statement of the case was issued later that 
month, and the veteran perfected his appeal in August 
2000, upon receipt at the RO of a VA Form 9 (Appeal to 
Board of Veterans' Appeals). 


FINDINGS OF FACT

1.  By a rating action dated in February 2000, the RO 
denied increased ratings for irritable bowel syndrome with 
Crohn's disease; postoperative left knee injury; residuals 
of left ankle fracture; Tietze's syndrome; fracture, right 
middle finger; and residuals of lipoma removal, right 
forearm.  The RO also found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disability, and denied 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

2.  Upon submission of a substantive appeal in August 
2000, the veteran perfected an appeal of the 
aforementioned issues.

3.  By a rating action dated in October 2002, the RO 
granted TDIU and awarded an increased 60 percent 
evaluation for the veteran's digestive system disorder.  

4.  In a written statement signed by the veteran and 
received in November 2002, the veteran advised that he 
wished to withdraw his appeal of the issues pending on 
appeal.  

5.  The veteran's request to withdraw his appeal was 
received by the Board prior to the promulgation of a 
decision on those issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth in the Introduction to this decision, by a 
rating action dated in February 2000, the RO denied 
increased ratings for irritable bowel syndrome with 
Crohn's disease; postoperative left knee injury; residuals 
of left ankle fracture; Tietze's syndrome; fracture, right 
middle finger; and residuals of lipoma removal, right 
forearm.  The RO also denied entitlement to TDIU and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
low back disability.  Subsequently, by an October 2002 
rating action, the RO awarded an increased rating from 30 
percent to 60 percent for the veteran's digestive system 
disorder, and TDIU benefits. 

In November 2002, the veteran submitted a signed statement 
in which he requested to withdraw his appeal.  He wrote, 
in pertinent part, as follows:

....I am completely satisfied in the granting of 
IU.  

I wish to withdraw all issues that are pending on 
appeal.  

Under applicable criteria, the Board may dismiss any 
appeal which fails to allege specific error of fact or law 
in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5).  A substantive appeal may be withdrawn in 
writing at any time prior to the promulgation of a 
decision by the Board.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the veteran or by his 
representative, except that a representative may not 
withdraw a substantive appeal that was personally filed by 
the appellant without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

In the case at hand, prior to the promulgation of a 
decision by the Board, the appellant expressed his desire 
to withdraw his appeal pending before the Board.  As a 
result of this withdrawal, no allegations of error of fact 
or law remain before the Board for consideration with 
respect to these issues.  Consequently, the veteran's 
appeal is dismissed, without prejudice.


ORDER

The appeal is dismissed.




		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

